Case 1:21-cv-00532-SAG Document 85-8 Filed 07/26/21 Page 1 of 4
DISC@®VER

January 23, 2021

BRYCE:

Thank you for your interest in Discover®. Unfortunately, at this time we are not able
to provide you an offer due to the following:

THE NUMBER OF RECENT INQUIRIES

Rest assured, your request did not impact your credit score. In fact, you can easily
keep track of your Fico® Credit Score for free and learn more about what affects
your credit at Discover.com/Credit-Scorecard.

You can submit another request eight days from the date of this letter.

Sincerely,

Discover Credit Operations Team
1-877-330-4223

Reference Number 210232052394950
ADA100025

1/4
Our credit eeisidn Wasbasedin Wie oT inepart Sein forAtion obfaird in a

report from the consumer reporting agency listed below. You have a right under the
Fair Credit Reporting Act to know the information contained in your credit file at the
consumer reporting agency. The reporting agency played no part in our decision
and is unable to supply specific reasons why we have denied credit to you.

You also have a right to a free copy of your report from the reporting agency, if you
request it no later than 60 days after you receive this notice. In addition, if you find
that any information contained in the report you receive is inaccurate or
incomplete, you have the right to dispute the matter with the reporting agency.

For a free copy of your credit bureau report, contact:

EXPERIAN/NATL CONSUMER ASSISTANCE CENTER
701 EXPERIAN PARKWAY

PO BOX 2002

ALLEN, TX 75013

(888)397-3742

WWW.EXPERIAN.COM

2/4
We also ob fined yourtreditstGre tren tHiscon sanrerFeB biting agencl'dhd used it

in making our credit decision. Your credit score is a number that reflects the
information in your credit report. Your credit score can change, depending on how
the information in your credit report changes.

Type of credit score FICO

Your credit score 565

Date January 23, 2021

Scores range from a low of 300 to a high of 850

Key factors that affected your credit score were as follows:

SERIOUS DELINQUENCY

TIME SINCE DELINQUENCY IS TOO RECENT OR UNKNOWN

LENGTH OF TIME ACCOUNTS HAVE BEEN ESTABLISHED

% OF BALANCE TO HIGH CREDIT ON BANKING REVOLVING OR ALL REVOLVING ACCT

This information was provided to us by Experian Information Solutions, Inc., a
consumer reporting agency.

If you have any questions regarding this letter, you should contact Discover Bank,
issuer of the Discover Card, at RO. Box 15410, Wilmington, DE 19850-5410.

FEDERAL EQUAL CREDIT OPPORTUNITY ACT NOTICE: The federal Equal Credit
Opportunity Act prohibits creditors from discriminating against credit applicants on
the basis of race, color, religion, national origin, sex, marital status, age (provided
that the applicant has the capacity to enter into a binding contract); because all or
part of the applicant's income derives from any public assistance program; or
because the applicant has in good faith exercised any right under the Consumer
Credit Protection Act. The federal agency which administers compliance with this
law concerning Discover Bank, the issuer of the Discover Card, is the Bureau of
Consumer Financial Protection, 1700 G Street NW, Washington DC 20006.

FICO is a registered trademark of Fair Isaac Corporation in the United States and
other countries.

3/4
©2017 Discover Bank 2MearHbeP PBC SAG Document 85-8 Filed 07/26/21 Page 4 of 4

4/4
